[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10530         ELEVENTH CIRCUIT
                                                                  DECEMBER 7, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________
                                                                       CLERK

                              D.C. Docket No. 9:10-cr-80106-DMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                 versus

TIM JAMES,
a.k.a. Tim Jones,
a.k.a. Ian Kanroy Mcknight,
a.k.a. Howard Morrison,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 7, 2011)
Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.

PER CURIAM:

      Howard Greitzer, appointed counsel for Tim James in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and James’s conviction and

sentence are AFFIRMED.




                                         2